SCHEDULE A to INVESTMENT ADVISORY AGREEMENT With DSM Capital Partners LLC Series of Professionally Managed Portfolios Annual Fee Rate as a Percentage of Average Daily Net Assets DSM Large Cap Growth Fund 0.75% DSM Global Growth Fund 0.90% for the first $500million, 0.80% on assets over $500million. DSM Small-Mid Cap Growth Fund 0.90% Effective Date:March 28, 2013 PROFESSIONALLY MANAGED PORTFOLIOS DSM CAPITAL PARTNERS LLC By: /s/ Elaine E. Richards By: /s/ Stephen Memishian Name: Elaine E. Richards Name: Stephen Memishian Title: President Title: Managing Partner ScheduleA approved by the Board of Trustees:August 3, 2009; amended March1-2, 2012 to add the DSM Global Growth Fund; amended May14-15, 2012 to lower the advisory fee for the DSM Large Cap Growth Fund; amended February 28, 2013 to add the DSM Small-Mid Cap Growth Fund. 1
